Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


In the Interest of S.B., a Child                     Appeal from the 469th Judicial District
                                                     Court of Collin County, Texas (Tr. Ct. No.
No. 06-20-00102-CV                                   469-55532-2016). Memorandum Opinion
                                                     delivered by Justice Stevens, Chief Justice
                                                     Morriss and Justice Burgess participating.


       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We note that the appellant has adequately indicated her inability to pay costs of appeal.
Therefore, we waive payment of costs.
                                                     RENDERED SEPTEMBER 28, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk